

116 S2947 IS: Stop CO Poisoning Exposures Act
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2947IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Blumenthal (for himself, Mrs. Fischer, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to finalize a rule to protect consumers from the risks
			 of carbon monoxide poisoning from keyless ignition motor vehicles, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Stop CO Poisoning Exposures Act or the SCOPE Act. 2.Rulemaking to install automatic shutoff systems in motor vehicles (a)DefinitionsIn this section:
 (1)KeyThe term key has the meaning given the term in section 571.114 of title 49, Code of Federal Regulations (or successor regulations).
 (2)ManufacturerThe term manufacturer has the meaning given the term in section 30102(a) of title 49, United States Code.
				(3)Motor vehicle
 (A)In generalThe term motor vehicle has the meaning given the term in section 30102(a) of title 49, United States Code. (B)ExclusionsThe term motor vehicle does not include—
 (i)a motorcycle or trailer (as those terms are defined in section 571.3 of title 49, Code of Federal Regulations) (or successor regulations);
 (ii)any motor vehicle that is rated at more than 10,000 pounds gross vehicular weight; or (iii)a battery electric vehicle.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. (b)Automatic shutoff systems for motor vehicles (1)Final rule (A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a final rule amending section 571.114 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Number 114), to require manufacturers to install technology in each motor vehicle equipped with a keyless ignition device and an internal combustion engine to automatically shut off the motor vehicle after the motor vehicle has idled for the period designated under subparagraph (B).
					(B)Period described
 (i)In generalThe period referred to in subparagraph (A) is the period designated by the Administrator of the National Highway Traffic Safety Administration as necessary to prevent carbon monoxide poisoning.
 (ii)Different periodsThe Administrator of the National Highway Traffic Safety Administration may designate different periods under clause (i) for different types of motor vehicles, depending on the rate at which the motor vehicle emits carbon monoxide, if—
 (I)the Administrator determines a different period is necessary for a type of motor vehicle for purposes of section 30111 of title 49, United States Code; and
 (II)requiring a different period for a type of motor vehicle is consistent with the prevention of carbon monoxide poisoning.
 (2)DeadlineThe rule under paragraph (1) shall become effective on September 1 of the year that is 1 year after the date on which the Secretary issued that rule.